ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari, it is this 8th day of February, 1991
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case is remanded to the Court of Special Appeals with directions to vacate the judgment of the Circuit Court for Prince George’s County and remand the case to that court for a new trial. See Allstate Ins. Co. v. Atwood, 319 Md. 247, 572 A.2d 154 (1990). Costs in this Court and in the Court of Special Appeals to be equally divided.